Proceeding pursuant to CPLR article 78 to review a determination of the respondent State Commissioner of Social Services, dated December 22, 1978 and made after a statutory fair hearing, which affirmed a determination of the local agency denying petitioner’s request for specialized medical assistance. Petition granted, determination annulled, on the law, without costs or disbursements, and respondents are directed to grant the application for specialized assistance. While there was substantial medical and lay evidence offered at the fair hearing to support petitioner’s contention that she requires the new specialized wheelchair which was prescribed for her by a doctor, the agency was only able to adduce unsupported hearsay in the form of a medical evaluation report based on the observations of an unspecified member of the county health department to the contrary. The sole agency witness produced at the fair hearing had no personal knowledge of the underlying facts. Under these circumstances, we conclude that petitioner sustained her burden and that there exists no substantial evidence to sustain the State commissioner’s determination, which overruled the hearing officer’s decision to provide petitioner with the necessary assistance (see Matter of Roach v Toia, 58 AD2d 652; Matter of *640Cedeno v Lavine, 46 AD2d 687). Accordingly, we grant the petition. Mollen, P. J., Damiani, Gulotta and Cohalan, JJ., concur.